Citation Nr: 1217036	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-24 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for adverse outcome after colonoscopy. 

2.  Entitlement to service connection for a psychiatric disability to include depression and/or anxiety as secondary to adverse outcome after colonoscopy. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from May 1951 to May 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the Veteran's VA-9 Substantive Appeal, received at the RO on June 10, 2010, she stated that she wanted a Board hearing in Washington, D.C. but in another letter also received at the RO on June 10, 2010, she stated that she did not want a hearing.  Therefore, in April 2012 the Board sent the Veteran a letter asking her to clarify if she wanted a Board hearing and if so, what kind of hearing did she request.  In April 2012, the Veteran responded that she wanted a Board hearing at her local RO.  Since travel Board hearings are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should take appropriate steps to schedule the Veteran for a hearing with a Veterans Law Judge at the RO at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.704.  Then, the RO should undertake any development or action in accordance with current appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



